Citation Nr: 1402429	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  08-02 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left ankle disability.

4.  Entitlement to service connection for a right wrist disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from July 1997 to November 2004. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Pittsburgh, Pennsylvania. 

The Board remanded the issues of service connection for PTSD, a right knee disability, a left ankle disability, and a right wrist disability in August 2011 for additional development.

The characterization of the Veteran's psychiatric claim has changed during the pendency of this appeal.  In accordance with the Veteran's request, the RO adjudicated the present issue as a claim of service connection for PTSD.  The Board is expanding his claim to encompass all psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence. 

The appeal of entitlement to service connection for an acquired psychiatric disorder is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.





FINDINGS OF FACT

1.  The Veteran's currently diagnosed right knee disability is not shown to be attributable to his active military service.

2.  The Veteran's currently diagnosed left ankle disability is not shown to be attributable to his active military service.

3.  The Veteran's currently diagnosed right wrist disability is not shown to be attributable to his active military service.


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for a right knee disability have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & West Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

2.  The criteria for an award of service connection for a left ankle disability have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & West Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

3.  The criteria for an award of service connection for a right wrist disability have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & West Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an October 2005 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  The RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  While the notice did not inform him of the process by which initial disability ratings and effective dates are assigned, pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the instant decision denies service connection and, as such, no disability ratings or effective dates will be awarded.  Thus the notice deficiency is moot.  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claims.  38 C.F.R. § 3.159 (2013).  VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).   The claims file contains the Veteran's service treatment records, as well as relevant outpatient treatment records.  

The Veteran was also provided with VA examinations in connection with his appeal.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claims on appeal. 

The Board also finds that there has been substantial compliance with the August 2011 remand instructions.  Specifically, on remand the RO was to afford the Veteran examinations to determine the etiology of his disabilities.  Such examinations were performed in August 2011.  The examinations are adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because the reports describe the disabilities in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Moreover, the examiners responded to the specific inquiry posed by the Board.

Based on the above, the Board has met the duties to notify and assist.  No further notice or assistance to the Veteran is required for the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

I.  Service connection 

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements, in the case of a listed chronic disease, is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  This means of service connection is only available for claims predicated on chronic diseases as set forth under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997) (interpretation of 38 U.S.C.A. § 1110  and 38 U.S.C.A. § 1131 as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and decision based on that interpretation must be affirmed); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  That a condition or injury occurred in service alone is not enough.  There must be disability resulting from that condition or injury.  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992); see also McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claims adjudication).

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge. See also 38 C.F.R. § 3.159(a) (2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

It is the Board's responsibility to evaluate the entire record on appeal. 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

II.  Right knee; left ankle; and right wrist disabilities

The Veteran asserts that he has right knee, left ankle, and right wrist disabilities as a result of injuries in service.

Service treatment records reflect treatment for right knee pain in March 2000 following a company run.  An old football injury from 1996 was referenced.  There was also an April 2000 complaint of a two week history of right knee pain after a company run.  He was diagnosed with retropatellar pain syndrome.  A July 2001 record noted a 2-year history of right knee pain.  An August 2001 MRI was normal.    

August 2002 service treatment records document an injury to the right wrist.  An x-ray study taken two days later was normal.  

In an October 2005 VA examination, shortly following separation from service, the Veteran complained of left ankle pain.  He reported that he had sprained his ankle in service in 2000 while running.  He claims to have been given crutches, which he used for three weeks, followed by another several weeks in a gel cast.    The service treatment records do not document such injury, or any left ankle complaints or treatment, and the VA examination yielded a diagnosis of left ankle sprain but indicated that x-rays were normal. 

The Veteran complained of right wrist pain, popping, decreased strength and occasional swelling.  He reported that, in 1997, while doing push-ups, he heard his wrist pop.  Since then, the pain has returned, particularly when he grips things.  The examiner noted that the Veteran's grip strength was slightly decreased, and with repetitive motion there was popping and grinding in the right wrist.  X-rays revealed no evidence of fractures.  The bones appeared to be in good alignment and there was no evidence of any degenerative changes.  

Regarding the right knee, the VA examiner found no evidence of edema, ballottement, ecchymosis, Baker's cyst or a limitation of motion.  Drawer's, Lachman's and varus/valgus testing were all negative.  X-rays in July 2001, and an August 2001 MRI of the right knee were both noted to be normal.  The Veteran underwent physical therapy in September 2001.   Physical examination demonstrated a full range of motion of the right knee without pain or crepitus. There was tenderness to palpation over the lateral collateral ligament, popliteal space. The ligaments were stable; however, there was increased lateral pain with varus stress, increased laxity with Lachman's testing and a mild pivot shift.  The Veteran was diagnosed with right knee instability.  The October 2005 VA examiner found there was objective evidence of pain upon examination and the diagnosis was "right knee pain- radiographically normal."

The October 2005 VA examiner failed to provide any opinions as to the nature and etiology of the Veteran's current left ankle, right knee, or right wrist complaints and whether they were in any way related to service.  Accordingly, the claims were remanded in August 2011 for additional VA examination.

Subsequent post-service treatment records reflect further left ankle complaints. Specifically, an October 2006 treatment record included a reported history of pain since service.  X-rays at that time noted a slightly cavus foot, with no significant bony abnormalities.  In January 2007, the Veteran reported a 2-year history of left ankle pain and received treatment for an acute exacerbation of his symptoms. Objective tenderness was noted and he was diagnosed with probable peroneal tendonitis, questionable subluxation.  Later that same month, he underwent an MRI and was subsequently diagnosed with chronic left ankle pain most likely due to tendonitis.  Subsequent treatment is reflected, but such records do not address the etiology of the condition.

In an August 2011 VA examination, the examiner reviewed the claims file and medical records noting the Veteran reported that in 2000 while doing push-ups he felt his wrist tighten and heard his wrist pop.  He was issued a wrist brace and continued to have popping and pain sometimes.  He now has the popping but it was painless.  He does have some parasthesias on the ulnar portion of his right hand.  There was no evidence of locking, subluxation, effusion, swelling, redness, tenderness, inflammatory arthritis, or flare ups.  He has had no hospitalization or right wrist surgery.  He worked as a roofer and welder and sometimes had difficulty holding equipment.  

The Veteran reported that in 1999 he began having right knee popping and clicking, which he reported had never been painful.  There was no evidence of subluxation, dislocation, instability, swelling, redness, inflammatory arthritis, or flare ups.  He has had no hospitalization or surgery.  His main symptoms were pain radiating to the buttocks.  

The Veteran reported that in 2004 he had a left ankle twisting injury while running.  He now has some painless popping and swelling on the medial aspect of the left ankle causing problems with long term standing.  There was no documentation of symptoms until 2007 when he was seen in the orthopedics clinic with lateral pain.  There was minimal weakness.  There was no evidence of dislocation, subluxation heat, redness, inflammatory arthritis, or flare ups.  There was some swelling around the posterior tibial tendon.  He had no hospitalization or surgery. 

The examiner opined that none of the current conditions/symptoms are related to his active service.  The popping in his right wrist attributed to pushups in 2000 was asymptomatic.  The examiner believed that some cubital tunnel symptoms had developed at a later date, which have not been evaluated or treated, and which would not be related to his active duty.

With regard to right knee pain, his popping and clicking was essentially asymptomatic.  A straight leg raise caused his knee pain.  It started from his back, which was service connected, and went to his right knee rather than as the Veteran described going in the opposite direction.   His initial knee symptoms were some popping in 1999 and the examiner opined that he continued to have asymptomatic crepitus in his patellofemoral joint; and, the knee pain was radicular in nature and not related to the previous complaint.

With regard to the left ankle, the Veteran currently had what appeared to be posterior tibial tendonitis.  The examiner noted that this would not be related to a prior twisting injury.  He was advised of this in 2007 and immobilization was recommended.  The Veteran refused this treatment because he did not like the brace and he felt it made it hard to work.  In addition the original pain was lateral ankle pain and now he had medial pain, so the examiner opined that the current posterior tibial tendinitis was not related to the initial ankle sprain.

Analysis 

Based on the foregoing, the Board finds that entitlement to service connection for the Veteran's claimed left ankle, right knee, and right wrist disabilities is not warranted in this case.  Here, the Veteran has been diagnosed with left ankle, right knee, and right wrist disorders.  However, the VA examiners that have extensively examined both the Veteran and his claims file have found that these conditions are not related to the Veteran's military service or any incident therein.  

The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  The credibility and weight to be attached to these opinions is within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Board must account for evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Black v. Brown, 10 Vet. App. 279 (1997).  In this case, the Board finds that the opinions of the VA examiners in this case to be most persuasive, based as they were on examinations of the Veteran and his claims file.  

In addition, the Board notes that the Veteran has contended on his own behalf that his claimed disabilities are related to his service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts that the lay witnesses observed and are within the realm of his or her personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007) (noting that lay testimony may be competent to identify a particular medical condition).   Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).   Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

The Board finds that the diagnosis and etiology of the Veteran's disorders are complex medical questions, beyond the competency of a layperson.  The Board further finds that the questions regarding the relationship between such disabilities and military service to be complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, as the Veteran has only provided his own conclusory statements regarding diagnosis and causation, the Board finds that the Veteran's statements to be of little probative value as he is not competent to opine on such complex medical questions.  Moreover, as the record fails to indicate arthritis or other chronic disease, lay evidence of continuity of symptomatology cannot serve as an independent basis for an award of service connection here.

In summary, the Board concludes that the preponderance of the evidence is against the Veteran's claims.  The Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

For the reasons and bases provided above, the evidence in this case weighs against the claims of service connection for left ankle, right knee, and right wrist disorders. See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  The evidence in this case is not so evenly balanced so as to allow application of the benefit of the doubt rule as required by law and VA regulations.  See 38 U.S.C.A. §5107 (West 2002).





ORDER

Service connection for a right knee disability is denied.

Service connection for a left ankle disability is denied.

Service connection for a right wrist disability is denied.


REMAND

Regretfully, the Board finds that a Remand is required before making a determination in this claim for service connection for a psychiatric disorder, to include PTSD.  

In an October 2005 VA PTSD examination, the examiner noted no history of psychiatric treatment in service or thereafter.  The Veteran began drinking in high school and increased his intake in service.  He openly admitted to drinking 6-7 beers nightly and he reportedly consumed 60 beers over the prior weekend.  He reported smoking marijuana; tried cocaine; and, used hallucinogens in high school.  He smoked and chewed 2 cans of tobacco daily.  The examiner noted no evidence of a psychosis.  The impression was an adjustment disorder, as well as alcohol abuse unrelated to military service and nicotine abuse unrelated to military service.  The examiner assigned a GAF of 75.  The examiner summarized that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD.  

In the subsequent August 2011 VA PTSD examination, the examiner reviewed the C-file and available medical documents.   The examiner opined that the Veteran did not meet the full DSM-IV criteria for a diagnosis of PTSD.  He noted that, "Thus, it is this clinician's opinion that the Veteran does not meet diagnostic criteria for any mental disorder related to his military service.  However, the Veteran continues to meet diagnostic criteria for alcohol abuse, which is unrelated to his military service."  

Regretfully, the Board finds that the VA examination conducted in August 2011 is inadequate for the purposes of determining the diagnosis and etiology of the Veteran's psychiatric symptoms. The VA examiner concluded that the Veteran did not meet diagnostic criteria for any mental disorder related to his military service.  However, the Veteran continued to meet diagnostic criteria for alcohol abuse, which is unrelated to his military service.  

However, the previous October 2005 VA examination also indicated diagnoses including an adjustment disorder and alcohol abuse.  The examiner failed to address the October 2005 diagnosis of an adjustment disorder.  It is unclear from the VA examiner's report whether the psychologist intended to express that the Veteran never had an adjustment disorder or whether his symptoms had improved to the point that he no longer met the diagnostic criteria for an adjustment disorder. 
 
The record suggests the possibility that the prior diagnosis of an adjustment disorder was valid and that the condition simply improved, as opposed to a case where the diagnosis was incorrect all along. This distinction is important because to show a current disability for purposes of a claim for service connection, it is not necessary that the disability be present on the most recent examination.  Instead, it need only be shown that the disability was present at some point since the claim was filed. McClain v. Nicholson, 21 Vet. App. 319 (2007). 

As the Veteran filed his claim for service connection in September 2005, an opinion must be obtained as to whether the Veteran met the criteria for adjustment disorder at any time since September 2005. 

The Board also notes that on remand, if another diagnosis is demonstrated in any newly obtained records, an etiology opinion regarding that disability must also be provided. 

Accordingly, the case is REMANDED for the following action:

1. The agency of original jurisdiction (AOJ) should obtain all records pertaining to the Veteran's VA psychiatric treatment from all sources including the VAMC since August 2011.  If there are any records that cannot be obtained, advise the Veteran of this fact, of the efforts made to obtain the records, and any further efforts to obtain them.

2.  Once the above development has been completed, return the Veteran's claims folder and a copy of this Remand to the VA psychologist who performed the August 2011 VA examination for an addendum to the report to opine on the etiology of the Veteran's adjustment disorder.  Relevant records must be made available to the examiner either in the Virtual VA eFolder, or, if the eFolder is not available then via paper copies. 

The examiner should review the claims folder and note such review in the examination report or in an addendum.  The examiner should respond to the following, after interview of the Veteran and review of all lay and medical evidence of record:

(a) Identify all diagnoses of acquired psychiatric disorder that have been present during the course of the appeal, or since September 2005.   In particular, the examiner should indicate whether an adjustment disorder was present at any point, to include as indicated in the October 2005 VA examination report. 

(b) For each diagnosed disorder that has been present during the appeal, whether or not it is currently present, offer an opinion as to whether it is at least as likely as not (probability of 50 percent or more) related to the Veteran's active service.

(i) If alcohol abuse is diagnosed, the examiner should state whether such disorder is at least as likely as not a symptom of, or was caused or aggravated by, another diagnosed acquired psychiatric disorder that is found to be related to active service.

The examiner should provide a full rationale or explanation for each requested opinion.  All lay and medical evidence should be considered.  If an opinion cannot be offered without resorting to mere speculation, the examiner should explain why a response would be speculative. 

If the August 2011 VA examiner is unavailable, please refer the case to another mental disorders examiner with appropriate expertise for the requested opinion, and another VA examination should be scheduled if deemed necessary for the examiner to offer an opinion. 

3.  The agency of original jurisdiction should review the examination report to ensure that it contains the information, opinions, and rationales requested in this remand.

4.  Thereafter, readjudicate the claim of service connection for an acquired psychiatric disorder in light of the additional evidence obtained.  All theories of service connection, as well as the holding of McClain, should be considered.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the case is returned to the Board for further review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


